 

Exhibit 10.1

 

Amendment No. 2

Assignment and License Agreement

 

This Amendment No. 2 (this “Amendment”) is dated September 2, 2020 (the
“Amendment Effective Date”), and is between Vertex Pharmaceuticals Incorporated
(“Vertex”) and ViralClear Pharmaceuticals, Inc. (successor-in-interest to Trek
Therapeutics, PBC (“Trek”)) and formerly known as NeuroClear Technologies, Inc.
(“ViralClear”). Vertex and ViralClear may each be referred to herein
individually as a “Party” or collectively as the “Parties.”

 

Whereas, Vertex and ViralClear are parties to that certain Assignment and
License Agreement dated July 12, 2016, as amended (the “Original Agreement”);

 

Whereas, on March 24, 2020 ViralClear entered into an asset purchase agreement
(the “Asset Purchase Agreement”) with Trek, pursuant to which ViralClear
purchased from Trek, amongst other things, all of Trek’s rights, title and
interest in the Original Agreement while concurrently assuming Trek’s
liabilities under the Original Agreement; and

 

Whereas, Vertex and ViralClear desire to amend the Original Agreement as set
forth herein;

 

Now, Therefore, in consideration of the mutual covenants contained in this
Amendment, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1.     All references in the Original Agreement to “TREKtx” shall be amended to
read “ViralClear.”

 

2.     Section 4.2 of the Original Agreement shall be amended to read in its
entirety as follows:

 

4.2 Milestone Payments. In consideration of the rights granted to ViralClear in
the Assigned Know-How and Licensed Know-How hereunder, ViralClear will pay
VERTEX the milestone payments (each, a “Milestone Payment”) set forth in this
Section 4.2 within 30 days after the occurrence of the corresponding milestone
event (each, a “Milestone Event”). Each Milestone Payment is payable only once,
regardless of the number of Products that achieve the relevant Milestone Event
or the number of times the same Product(s) achieve such Milestone Event.

 

Milestone Number

Milestone Event

Milestone Payment

1

First receipt of Marketing Authorization in any country for a Product in a
non-HCV Indication in the Field of Use.

$10,000,000

2

Second receipt of Marketing Authorization in any country for a Product in a
non-HCV Indication in the Field of Use.

$5,000,000

 

3.     Section 4.3 of the Original Agreement shall be amended to read in its
entirety as follows:

 

 

--------------------------------------------------------------------------------

 

 

4.3 Running Royalties. In consideration of the rights granted to ViralClear in
the Assigned Know-How and Licensed Know-How hereunder, on a Product-by-Product
and country-by-country basis, during the Royalty Term, ViralClear shall pay
VERTEX royalties at a rate of 6% of the aggregate Net Sales of each Product sold
by ViralClear and any other Seller in the Territory. The obligation to pay
royalties will be imposed only once with respect to the same unit of a Product.

 

4.     Section 12.3 of the Original Agreement shall be amended to read in its
entirety as follows:

 

12.3 Notices. All demands, notices, consents, approvals, reports, requests and
other communications hereunder must be in writing and will be deemed to have
been duly given only if delivered personally, by mail (first class, postage
prepaid, certified), or by overnight delivery using a globally recognized
carrier, to the Parties at the addresses set forth below or to such other
address as the addressee shall have last furnished in writing in accord with
this provision to the addressor. All notices shall be deemed effective: (a) when
delivered if personally delivered on a Business Day (or if delivered or sent on
a non-Business Day, then on the next Business Day); or (b) on receipt if sent by
mail or overnight courier.

 

If to VERTEX:

Vertex Pharmaceuticals Incorporated     

Attn: Business Development     

50 Northern Avenue     

Boston, Massachusetts 02210

 

With a copy to:

Vertex Pharmaceuticals Incorporated

Attn: Corporate Legal50 Northern Avenue

Boston, Massachusetts 02210

 

If to ViralClear:

ViralClear Pharmaceuticals, Inc.     

Attn: Chief Operating Officer

54 Wilton Road, 2nd Floor

Westport, CT 06880

 

5.     All capitalized terms used herein but not otherwise defined will have the
meaning attributed to such terms in the Original Agreement.

 

6.     Except as amended by this Amendment, the Original Agreement will remain
in full force and effect in accordance with the terms thereof.

 

2

--------------------------------------------------------------------------------

 

 

7.     The laws of The Commonwealth of Massachusetts will govern this Amendment
and all proceedings arising out of this Amendment notwithstanding any conflicts
of laws principles that require the application of the law of another
jurisdiction.

 

8.     This Amendment may be executed in counterparts, each of which will be
deemed an original, and all of which will constitute a single agreement. The
Parties may execute this Amendment by electronically transmitted signature and
such electronically transmitted signature will be as effective as an original
executed signature page.

 

 

[Signature Page Follows]

 

 

3

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the Parties have entered into this Amendment by their duly
authorized representatives as of the Effective Date.

 

 

Vertex Pharmaceuticals Incorporated 

 

 

By: /s/ Michael Parini

Name: Michael Parini

Title: Chief Administrative, Legal and BD Officer

Date: September 3, 2020

ViralClear Pharmaceuticals, Inc.

 

 

By: /s/ Steve King

Name: Steve King

Title: COO

Date: September 2, 2020

   

 

 

 

By: /s/ Ken Londoner

Name: Ken Londoner

Title: CEO, BioSig Technologies, Inc.

Date: September 2, 2020

 

 

 

 

 